Filed 6/5/17




       IN THE SUPREME COURT OF CALIFORNIA


CHERRITY WEATHERFORD,                  )
                                       )
           Plaintiff and Appellant,    )
                                        )                          S219567
           v.                          )
                                       )                    Ct.App. 1/1 A138949
CITY OF SAN RAFAEL et al.,             )
                                       )                       Marin County
           Defendants and Respondents. )                Super. Ct. No. CIV 1300112
____________________________________)

        In California, concerns about improper government expenditures can give
rise to more than just criticism in the public sphere or complaints to elected
officials. Under Code of Civil Procedure section 526a,1 certain individuals and
corporations also have a right to pursue legal actions enjoining wasteful or illegal
expenditures by government entities. Whether someone can use this provision to
begin a lawsuit depends on whether the person has standing to do so. At issue in
this case is whether an individual’s standing to sue under section 526a requires the
payment of a property tax and — if the payment of a property tax is not required
— what types of tax payments satisfy the statute.
        What we hold is that section 526a does not require the payment of a
property tax. An allegation that the plaintiff has paid an assessed tax to the
defendant locality is sufficient under section 526a. Because the superior court and


1      All subsequent statutory references are to the Code of Civil Procedure,
unless otherwise noted.


                         SEE CONCURRING OPINIONS.
Court of Appeal held that payment of a property tax was required, we reverse and
remand for further proceedings consistent with this opinion.
                                         I.
       Plaintiff Cherrity Weatherford resides in the City of San Rafael and the
County of Marin. She does not own real property in the city or county, but she
lived with her daughter in a rental apartment in San Rafael when she began this
lawsuit.2 On January 9, 2013, Weatherford filed a complaint for declaratory and
injunctive relief challenging the manner in which the City of San Rafael and
County of Marin enforced Vehicle Code section 14602.6. According to
Weatherford, defendants’ practice of impounding vehicles without providing
adequate notice violates both the state and federal Constitutions. As Weatherford
had not been personally subject to this allegedly unconstitutional practice, she
averred that she had taxpayer standing under section 526a. According to
Weatherford, she had paid sales tax, gasoline tax, water and sewage fees, and
“other taxes, charges and fees routinely imposed” in the City of San Rafael and the
County of Marin. Her complaint conceded that she had not paid property taxes.
       On April 22, 2013, the trial court filed a stipulated order and judgment of
dismissal. In the stipulated order, Weatherford cited two prior Court of Appeal
opinions that contained language suggesting that section 526a requires a plaintiff
to pay property taxes to satisfy the taxpayer standing requirement. (See Torres v.


2       After oral argument, Weatherford’s attorney informed this court that his
client had recently decided to move from Marin County to Washington State. This
information has no effect on our analysis of whether section 526a requires the
payment of a property tax and — whether or not the case might be thought of as
moot in light of this information — we elect to retain it to resolve a potentially
recurring question of public importance. (See People v. Carbajal (1995) 10
Cal. 4th 1114, 1120 fn. 5.) On remand, the superior court may consider what
effect, if any, Weatherford’s decision has on her ability to continue this lawsuit.


                                          2
City of Yorba Linda (1993) 13 Cal. App. 4th 1035; Cornelius v. Los Angeles County
Metropolitan Transportation Authority (1996) 49 Cal. App. 4th 1761 (Cornelius).)
Weatherford averred that those opinions interpreted section 526a to require the
payment of a property tax and, further, that they had rejected her argument that
such a requirement is an unconstitutional wealth-based classification. (See, e.g.,
Torres, at p. 1048, fn. 7.) Defendants and the trial court agreed with
Weatherford’s interpretation of those cases, so the parties stipulated to a judgment
of dismissal on the ground that Weatherford could not amend her complaint to
cure the defect in standing under existing case law. Weatherford then appealed the
stipulated judgment.
       The Court of Appeal affirmed the judgment of dismissal. Although it
reasoned that some plaintiffs might be able to invoke the statute without paying
property taxes, it held that an individual plaintiff must be liable to pay a property
tax within the relevant locality –– or have paid such a tax during the previous year
–– in order to have standing.
       We granted review to address whether section 526a requires an individual
to have paid or to be liable for the payment of property taxes in order to have the
necessary standing for a taxpayer action.
                                          II.
                                          A.
       Section 526a provides, in relevant part: “An action to obtain a judgment,
restraining and preventing any illegal expenditure of, waste of, or injury to, the
estate, funds, or other property of a county, town, city or city and county of the
state, may be maintained against any officer thereof, or any agent, or other person,
acting in its behalf, either by a citizen resident therein, or by a corporation, who is
assessed for and is liable to pay, or, within one year before the commencement of
the action, has paid, a tax therein.” At the heart of this case is the question of how

                                            3
to read the phrase “who is assessed for and is liable to pay . . . or, has paid, a tax
therein” — a phrase in section 526a that we have not previously construed. To
answer it, we must begin by considering the statute’s language and structure,
bearing in mind that our fundamental task in statutory interpretation is to ascertain
and effectuate the law’s intended purpose. (See, e.g., Horwich v. Superior Court
(1999) 21 Cal. 4th 272, 276.) We examine the ordinary meaning of the statutory
language, the text of related provisions, and the overarching structure of the
statutory scheme. (See Larkin v. Workers’ Compensation Appeals Bd. (2015) 62
Cal. 4th 152, 157-158; see also Poole v. Orange County Fire Authority (2015) 61
Cal. 4th 1378, 1391 (conc. opn. of Cuéllar, J.) [“The statute’s structure and its
surrounding provisions can reveal the semantic relationships that give more
precise meaning to the specific text being interpreted, even if the text may have
initially appeared to be unambiguous”]; Lonicki v. Sutter Health Central (2008) 43
Cal. 4th 201, 209-210.) As this is a question of statutory interpretation, we
consider it de novo. (Imperial Merchant Services, Inc. v. Hunt (2009) 47 Cal. 4th
381, 387.)
       The Legislature conditioned taxpayer standing under section 526a by using
language strongly implying a limitation on the type of tax contemplated by the
statute. The statute begins by describing the type of action and relief available
under section 526a, before listing the categories of jurisdictions that may be held
liable under the statute. (§ 526a [listing cities and counties, among others].)
Within that same sentence, section 526a also defines the persons who are eligible
to bring suit: a “citizen resident therein” and a corporation that is “assessed” for
and liable to pay or has paid a “tax therein.” The statutory language itself thus
defines two particular classes of taxpayers that may maintain an action under
section 526a, and further specifies the type of tax that they must be liable to pay
and where they must pay it.

                                           4
       To further illuminate the scope and significance of section 526a, we
consider its provisions in light of the statute’s larger legal context –– a context
encompassing the evolution of standing in California from its common law roots
to its various statutory incarnations. (See, e.g., Carsten v. Psychology Examining
Com. of the Bd. of Medical Quality Assurance (1980) 27 Cal. 3d 793, 798-802
[considering scope of standing in light of prudential and separation of powers
concerns]; see generally Jasmine Networks, Inc. v. Superior Court (2009) 180
Cal. App. 4th 980, 990-993 [comparing history of standing under California and
federal law].) At its core, standing concerns a specific party’s interest in the
outcome of a lawsuit. (See, e.g., Carsten, supra, 27 Cal.3d at p. 798; Harman v.
City and County of San Francisco (1972) 7 Cal. 3d 150, 159 [“The propriety of a
private person’s judicial challenge to legislative or executive acts depends upon
the fitness of the person to raise an issue (‘standing’) and the amenability of the
issue raised to judicial redress (‘justiciability’)”].) We therefore require a party to
show that he or she is sufficiently interested as a prerequisite to deciding, on the
merits, whether a party’s challenge to legislative or executive action independently
has merit. (See, e.g., § 1086 [standing to seek writ of mandate].) In making this
threshold determination, our inquiry differs somewhat from the standing analysis
employed in the federal courts. Unlike the federal Constitution, our state
Constitution has no case or controversy requirement imposing an independent
jurisdictional limitation on our standing doctrine. (See Grosset v. Wenaas (2008)
42 Cal. 4th 1100, 1117, fn. 13 [noting the absence of a case or controversy
requirement in the California constitution].)
       Our standing jurisprudence nonetheless reflects a sensitivity to broader
prudential and separation of powers considerations elucidating how and when
parties should be entitled to seek relief under particular statutes. While a plaintiff
is generally required to have a direct and substantial beneficial interest in order to

                                           5
seek a writ of mandate under section 1086, for example, we have long allowed
petitioners to seek relief where “ ‘ “the question is one of public right and the
object of the mandamus is to procure the enforcement of a public duty.” ’ ” (Save
the Plastic Bag Coalition v. City of Manhattan Beach (2011) 52 Cal. 4th 155, 166
(Save the Plastic Bag Coalition); see also Bd. of Soc. Welfare v. County of Los
Angeles (1945) 27 Cal. 2d 98, 101 [concluding that a party’s interest “ ‘in having
the laws executed and the duty in question enforced’ ” is sufficient even absent a “
‘legal or special interest’ ”].) This exception to the beneficial interest requirement
protects citizens’ opportunity to “ensure that no governmental body impairs or
defeats the purpose of legislation establishing a public right.” (Green v. Obledo
(1981) 29 Cal. 3d 126, 144.)
       Notwithstanding the arguments for broad “public interest” standing,
though, we have continued to recognize the need for limits in light of the larger
statutory and policy context. For instance, in Dix v. Superior Court (1991) 53
Cal. 3d 442, we rejected the petitioner’s claim that a private citizen had either a
“ ‘beneficial interest’ ” or public interest standing to challenge a criminal
defendant’s resentencing. (Id. at p. 451.) Though the petitioner-victim argued that
the prosecutor’s decisions in the resentencing proceeding implicated a “ ‘public
duty,’ ” we rejected the invitation to infringe upon a core aspect of prosecutorial
discretion. (Id. at p. 453.) Even if one might plausibly understand a prosecutor’s
duties under the law as public, construing public interest standing to authorize
such suits would be at odds with both the executive decision making role of
prosecutors, as well as the deference we ordinarily afford them. (Id. at p. 451
[“The prosecutor ordinarily has sole discretion to determine whom to charge, what
charges to file and pursue, and what punishment to seek”]; see also Manduley v.
Superior Court (2002) 27 Cal. 4th 537, 552 [“ ‘The prosecution’s authority in this



                                           6
regard is founded, among other things, on the principle of separation of powers,
and generally is not subject to supervision by the judicial branch.’ ”].)
       Our decision in Dix thus illustrates the type of analysis required in
determining standing’s scope under a statutory right to relief. While this analysis
is grounded in the statutory text, the text read in isolation can be insufficient to
adequately capture the other prudential and separation of powers considerations
that have traditionally informed the outer limits of standing. This sensitivity to the
larger context of standing is not only a method to better effectuate the
Legislature’s purpose in providing certain statutory remedies, but also marks a
recognition of the sometimes competing interests at issue when considering
whether a party may seek a judicial remedy against government officials.
       Section 526a provides a mechanism for controlling illegal, injurious, or
wasteful actions by those officials. That mechanism, moreover, remains available
even where the injury is insufficient to satisfy general standing requirements under
section 367. (See, e.g., Blair v. Pitchess (1971) 5 Cal. 3d 258, 267-268 (Blair)
[describing the “primary purpose” of section 526a to be “ ‘enabl[ing] a large body
of the citizenry to challenge governmental action which would otherwise go
unchallenged in the courts because of the standing requirement’ ” ]; see also § 367
[“Every action must be prosecuted in the name of the real party in interest, except
as otherwise provided by statute”].) Unlike public interest standing under section
1086, which we have described as a judicially recognized “exception to, rather
than repudiation of, the usual requirement of a beneficial interest [under section
1086],” (Save the Plastic Bag Coalition, supra, 52 Cal.4th at p. 170, fn. 5), section
526a represents a legislative decision to create judicial access for parties that
would not otherwise be eligible to seek relief under sections 367 or 1086.
Moreover, section 526a makes plaintiffs eligible to seek a range of remedies
beyond mandamus. (See, e.g., Love v. Keays (1971) 6 Cal. 3d 339, 343

                                           7
[declaratory and injunctive relief]; Stanson v. Mott (1976) 17 Cal. 3d 204, 226-227
[damages]; see also Van Atta v. Scott (1980) 27 Cal. 3d 424, 448-449 (Van Atta),
undercut by subsequent change in Cal. Const. as stated in In re York (1995) 9
Cal. 4th 1133, 1143, fn. 7.)
       Yet because the Legislature’s enactment of section 526a marked a
departure from the common law approach to taxpayer standing, our
case law therefore recognizes both the breadth and corresponding limits of
who may bring suit pursuant to section 526a. Prior to the 1909 adoption of section
526a, we held that, as a general matter, taxpayers had “such an interest in the
proper application of [public] funds” that they could “maintain an action” to enjoin
the illegal expenditure of public funds. (Winn v. Shaw (1891) 87 Cal. 631, 636;
see also Soule v. McKibben (1856) 6 Cal. 142, 142 [describing plaintiff as a “tax
payer” of the city in an action to enjoin public payment to a city clerk].) As we
explained in Irwin v. City of Manhattan Beach (1966) 65 Cal. 2d 13 (Irwin), the
language of section 526a explicitly indicates the Legislature’s intent to “limit the
right to sue in this kind of case, for it clearly altered the common law, which
required only that the plaintiff be a taxpayer supporting the governmental entity
whose act is sought to be challenged” and did not impose a residency requirement.
(Id. at p. 19, citing Thomas v. Joplin (1910) 14 Cal. App. 662, 664-665.) Section
526a’s requirement that an individual plaintiff be a “citizen resident therein,” thus
narrowed the scope of taxpayer standing relative to the common law.
       Notwithstanding the Legislature’s apparent objective in enacting section
526a, in Irwin we had no choice but to conclude that section 526a’s residency
requirement was unconstitutional as applied to a nonresident property owner.
Irwin concerned a comparison between two persons –– but only one was a natural
as opposed to a corporate person. The Irwin plaintiff was a nonresident who paid
assessed property taxes for property within the city she sought to sue, but the plain

                                          8
language of section 526a’s residency requirement denied her standing to sue.
(Irwin, supra, 65 Cal.2d at pp. 16, 19.) In contrast, a similarly situated
nonresident corporate real property owner would have standing to sue under
section 526a. (Irwin, at p. 19.) Under those circumstances, we concluded that the
Legislature’s attempt to limit standing to residents of the relevant locality ran afoul
of the federal equal protection clause. (Id. at pp. 19-20.)
       But our conclusion in Irwin addressed a specific constitutional question,
and did not reforge section 526a into a statute granting unfettered standing.
Notwithstanding our holding in Irwin, our initial observation that section 526a
represented a legislative effort to codify a more limited version of the common
law right remained valid. We therefore understand section 526a not only as a
means for certain people to pursue an action enjoining some expenditures of
public funds even when those people have not been injured, but also as a measure
narrowing the category of taxpayers that are eligible to commence such actions
relative to what the common law allowed.
                                          B.
       Section 526a does narrow the category of taxpayers able to sue to enjoin
certain expenditures of governmental funds. But the Court of Appeal traveled a
step too far when it held that the statute requires individual plaintiffs to pay a
property tax. Although we need not delineate the precise outer limits of the
statute’s operation, we can conclude with confidence that limiting its application
to property taxpayers reflects an unduly constrained view of the statute’s
requirements. To begin, nothing in the statute’s language suggests such a cramped
conception of taxpayer standing. It is no doubt true that the statute’s conception of
an “assessed” tax encompasses property taxes. (See Cornelius, supra, 49
Cal.App.4th at p. 1775.) Yet the conclusion that property taxes satisfy the
statute’s requirement for standing does not suggest that only such taxes suffice.

                                           9
As a matter of statutory drafting, the Legislature could easily have written the
statute to restrict standing only to those who pay property taxes. That no such
limitation appears in the statute is a strong indication that the statute’s invocation
of an “assessed” tax is a general description, not a proxy for the term “property
tax.”
        Nor would it be at all consistent with the statute’s “primary purpose” to
hold that payment of a property tax is required. (See Blair, supra, 5 Cal.3d at p.
267.) We have previously described this purpose as “ ‘enabl[ing] a large body of
the citizenry to challenge governmental action which would otherwise go
unchallenged in the courts because of the standing requirement.’ ” (Id. at pp. 267-
268.) In light of this purpose, it is crucial that the statute provide a “broad basis of
relief.” (Van Atta, supra, 27 Cal.3d at p. 450.) Accordingly, we have always
construed section 526a liberally –– though not in a manner inconsistent with the
explicit statutory limits it imposes on taxpayer standing –– in light of its remedial
purpose. (Van Atta, 27 Cal.3d at pp. 447-448 [discussing Blair, supra, 5 Cal.3d at
pp. 267-278 and White v. Davis (1975) 13 Cal. 3d 757, 763].) Limiting individual
plaintiffs’ use of the statute to those who pay property taxes is simply
incompatible with the recognized need to construe the statute broadly. The Court
of Appeal erred in holding to the contrary.3
        But because section 526a does not confer unrestricted standing to
taxpayers, the question remains: Which taxes are sufficient to establish standing
under the statute? The statute allows for suit against governmental entities “either
by a citizen resident therein, or by a corporation, who is assessed for and is liable

3      Because we hold that, as a matter of statutory interpretation, the payment of
property taxes is not required under section 526a, we need not reach
Weatherford’s argument that construing the statute to apply only to property
owners violates equal protection.


                                          10
to pay, or, within one year before the commencement of the action, has paid, a tax
therein.” The parties’ principal dispute centers on the term “therein,” which can
conceivably mean either “in” or “into.” (Merriam-Webster’s Collegiate Dict.
(11th ed. 2004) at p. 1296.) Weatherford argues that all forms of taxes assessed by
state and local governments qualify so long as the plaintiff resides in the defendant
locality. Defendants, by contrast, argue that a plaintiff must be “assessed for and
liable to pay” a tax which the defendant imposes directly onto the plaintiff, and
thus that the plaintiff pays directly into the defendant. In developing their
theories, the parties cite various state and local taxes that each side contends either
do or do not satisfy each side’s respective criteria.
       Our ability to consider these theories fully, however, is limited by this
case’s procedural posture. At the trial court, the parties entered into a stipulated
judgment of dismissal under Norgart v. Upjohn Company (1999) 21 Cal. 4th 383.
In Norgart, we approved a procedure whereby the parties agree to a stipulated
judgment solely for purposes of facilitating the appeal of a controlling legal
question. (Id. at p. 401.) Here, the parties and trial court read Torres and
Cornelius as foreclosing Weatherford’s argument that payment of property taxes is
not required under section 526a. But because the parties consented to dismissal
before any factual development, basic factual questions — including which taxes
the defendants actually impose — are unresolved. Such information about local
governments’ tax structures might shed some light on the consequences of a
requirement that taxes be directly assessed against a plaintiff. (See Dyna-Med,
Inc. v. Fair Employment & Housing Com. (1987) 43 Cal. 3d 1379, 1387
[“[C]onsideration should be given to the consequences that will flow from a
particular interpretation” of a statute.].)
       In light of these limitations, we conclude that it is sufficient for a plaintiff
to allege she or he has paid, or is liable to pay, to the defendant locality a tax

                                              11
assessed on the plaintiff by the defendant locality. Such an allegation satisfies the
more stringent version of the requirement that a tax be paid “therein,” and is
consistent with prior holdings recognizing taxpayer standing under section 526a.
(See Irwin, supra, 65 Cal.2d at pp. 18-20; Blair, supra, 5 Cal.3d at pp. 268-269,
285.) An allegation of direct tax payment to the defendant locality also does not
implicate the competing interests underlying our approach to standing. In sum, we
can be certain that the Legislature’s purpose, at a minimum, was for the statute to
apply where plaintiffs are directly taxed by the defendant locality.
       Here, Weatherford alleged in her complaint that she has paid “in and to the
City of San Rafael, County of Marin, and State of California” taxes “routinely
imposed by municipalities, counties and the state[].” But as the parties stipulated
to judgment for the purpose of challenging the decisions in Cornelius and Torres,
the record is devoid of information regarding which taxes defendants actually
impose, or whether Weatherford has, in fact, paid any assessed taxes to San Rafael
or Marin County. Under these circumstances, we cannot determine whether the
general statements in Weatherford’s complaint satisfy the above standard. So we
remand to the Court of Appeal with directions to reverse the stipulated judgment
and remand to the superior court for further proceedings consistent with this
opinion.




                                         12
                                         III.
       The Court of Appeal erred when it held that payment of a property tax was
required under section 526a. The statute’s text, context, and broad remedial
purposes preclude such an interpretation. But this case’s procedural posture limits
our ability to fully consider the parties’ other contention about taxpayer standing.
We therefore reverse the decision of the Court of Appeal and remand with
instructions that the Court of Appeal reverse the stipulated judgment and remand
to the superior court for further proceedings consistent with our opinion.


                                                         CUÉLLAR, J.

WE CONCUR:

CANTIL-SAKAUYE, C. J.
WERDEGAR, J.
CHIN, J.
CORRIGAN, J.
LIU, J.
KRUGER, J.




                                         13
           CONCURRING OPINION BY CANTIL-SAKAUYE, C. J.

     I concur in the court’s decision that the payment of a property tax is not the
sole basis, under Code of Civil Procedure section 526a,1 to confer standing on a
party in order to pursue a taxpayer action. I write separately to urge the
Legislature to revisit section 526a and amend the statute in a manner that makes
clear what kinds of taxes are sufficient to establish standing to sue a particular
government entity for alleged wasteful or illegal expenditures.
     The provision of section 526a at issue in this matter reads: “An action to
obtain a judgment, restraining and preventing any illegal expenditure of, waste of,
or injury to, the estate, funds, or other property of a county, town, city or city and
county of the state, may be maintained against any officer thereof, or any agent, or
other person, acting in its behalf, either by a citizen resident therein, or by a
corporation, who is assessed for and is liable to pay, or, within one year before
the commencement of the action, has paid, a tax therein.” (Italics added.)
     In this single sentence are 87 words parsed by 19 commas. It is not a model
of clarity. As this court today acknowledges, the parties dispute the meaning of
the italicized language, especially the meaning of the word “therein.” As the
majority notes, the second word “therein” could mean either “in” or “into.” (Maj.
opn., ante, at p. 11.) Defendants, the City of San Rafael and the County of Marin,


1      All further statutory citations are to the Code of Civil Procedure.
contend the word “therein” in section 526a means “into,” which would require
payment of a tax “into” the coffers of a city or county, signifying that Weatherford
has standing to sue only if she has paid a tax directly into their coffers.
Weatherford contends the word “therein” simply means “in,” and that, therefore,
she need show only that she paid any kind of tax while she resided in the
defendant localities. Amici also contend that the statute’s commas mean that only
unpaid taxes for which an individual is liable must be “assessed”; on this view,
Weatherford need not prove she paid a tax directly assessed on her so long as she
can prove she paid a qualifying tax in the past.
     This sentence in section 526a was drafted and enacted by the Legislature in
1909. (Stats. 1909, ch. 348, p. 578.) In the 108 years since, it has not been
amended. Yet the system of state and local taxation in California has changed
dramatically over the last century.
     Numerous new taxes have been imposed by state and local governmental
entities since 1909. For example, in 1923, the state first enacted the “Gasoline
Tax Act” to help defray the costs of maintaining state and local roads and
highways. (Stats. 1923, ch. 267, p. 571; Oswald v. Johnson (1930) 210 Cal. 321,
322 [citing 1925 amendments]; People v. Ventura Refining Co. (1928) 204
Cal. 286, 287.) The state enacted the Retail Sales Tax Act of 1933 in that year
(Stats. 1933, ch. 1020, § 1, p. 2599; National Ice & Cold Storage Co. v. Pacific
Fruit Express Co. (1938) 11 Cal. 2d 283, 285.) The Legislature adopted a state
system of income tax in 1935. (Stats. 1935, ch. 329, p. 1090; Weekes v. Oakland
(1978) 21 Cal. 3d 386, 403.) That same year, the state enacted the Motor Vehicle
License Fee Act, which distributed money collected from motorists to the state’s
general fund as well as to cities and counties. (Stats. 1935, ch. 362, p. 1312;
Ingels v. Riley (1936) 5 Cal. 2d 154, 158.) In 1950, this court endorsed the ability
of cities to impose business license taxes. (Martin Ship Service Co. v. Los Angeles

                                           2
(1950) 34 Cal. 2d 793.) In 1955, the state enacted a uniform local sales and use tax
system and permitted counties to adopt such taxes. (Stats. 1955, ch. 1311,
p. 2381; Geiger v. Board of Supervisors (1957) 48 Cal. 2d 832, 834.) In 1971, this
court endorsed the ability of cities to impose utility users’ taxes on providers of
telephone and energy services. (Rivera v. Fresno (1971) 6 Cal. 3d 132.) In 1976,
the Legislature enacted the Emergency Telephone Users Surcharge Act to fund
state and local agencies’ costs associated with providing and administering 911
emergency services. (Stats. 1976, ch. 443, p. 1155; Bay Area Cellular Telephone
Co. v. City of Union City (2008) 162 Cal. App. 4th 686, 699.)
     Following the enactment of section 526a in 1909, the methods by which
these taxes are assessed, collected, and distributed by state and local government
entities have become increasingly complex. For example, even if a local
government entity enacts a local sales tax, such taxes are collected by a state
entity, the State Board of Equalization, which then remits the revenues to the local
entity. (City of Palmdale v. Board of Equalization (2012) 206 Cal. App. 4th 329,
332.) In 1978, Proposition 13, and its implementing legislation enacted in 1979,
transferred control over the imposition and allocation of property tax revenue from
individual localities to a state-mandated formula that directed counties to
permanently fix the tax rate for all real property statewide at 1 percent of assessed
value and directed how the counties could allocate that revenue among local
governmental entities, as determined by the Legislature. (City of Scotts Valley v.
County of Santa Cruz (2011) 201 Cal. App. 4th 1, 8-9, 49.) In City of Alhambra v.
County of Los Angeles (2012) 55 Cal. 4th 707, we addressed an administrative cost
dispute arising out of the complex tax-shifting measures created by the enactments
of the “Triple Flip” and “Vehicle License Fee Swap,” which diverted some local
sales, use, and property taxes to fund state obligations and provided compensation



                                          3
to local government entities for reduced revenues created by a state-mandated
lowering of vehicle license fees. (Id. at pp. 715-716.)
     These complex systems of government financing highlight the need for
clarity regarding the meaning of section 526a. Even if defendants’ interpretation
of the word “therein” is correct, these complications concerning how government
agencies impose and collect various taxes and how they are ultimately distributed
to fund local government entities further cloud the parameters of taxpayer standing
under section 526a. This in turn leads to questions such as whether a resident like
Weatherford, who pays an otherwise locally imposed tax, is really paying that tax
directly into that local government entity, even though the tax is actually imposed
or collected by another agency or is diverted for purposes unrelated to that local
government.
     In order for a law to have its full intended effects and benefits, it should be
framed to reflect circumstances as they exist now. If “the primary purpose of
section 526a was to give a large body of citizens standing to challenge
governmental actions” (Blair v. Pitchess (1971) 5 Cal. 3d 258, 269), the statute’s
lack of clarity would seem to thwart that very purpose. The archaic language of
section 526a has not evolved alongside the increasing complexities concerning
how residents are taxed and how those proceeds fund local government entities.
Accordingly, I encourage the Legislature to revisit section 526a in order to clarify
the criteria necessary to confer taxpayer standing.


                                                          CANTIL-SAKAUYE, C. J.
I CONCUR:

LIU, J.




                                          4
                  CONCURRING OPINION BY KRUGER, J.



       I agree that taxpayer standing under Code of Civil Procedure section 526a
(section 526a) is not limited to plaintiffs who have paid property taxes in the
relevant jurisdiction. Indeed, the parties before us appear to agree on this point:
Defendant localities acknowledge that, even as they read section 526a, it confers
standing on at least some plaintiffs who pay taxes other than property taxes — for
example, hotel guests who pay local taxes on the cost of room rental. (Cf. In re
Transient Occupancy Tax Cases (2016) 2 Cal.5th 131, 133.) The stipulated
judgment in this case, however, rests on the premise that payment of property
taxes was required. And other than a conclusory allegation that plaintiff Cherrity
Weatherford paid taxes “routinely imposed by municipalities, counties and the
state,” the record contains no information about what other kinds of taxes,
precisely, Weatherford might have paid. We therefore must send the case back for
further consideration of her standing to bring this challenge to defendants’
impoundment practices.
       I write separately, however, to call attention to a question that today’s
decision does not resolve. Defendants argue that the “plain language” of section
526a requires proof that the plaintiff has paid a tax assessed directly against her,
and, further, that the tax must be assessed by the defendant localities, rather than
by state authorities. The ultimate conclusion may or may not be correct, but the
notion that the statute “plainly” imposes a direct-assessment requirement certainly
is not.
          Section 526a provides that a taxpayer action may be maintained against a
local government entity “by a citizen resident therein . . . who is assessed for and is
liable to pay, or, within one year before the commencement of the action, has paid,
a tax therein.” As the Chief Justice notes, this century-old provision is not a
“model of clarity.” (Conc. opn. of Cantil-Sakauye, C. J., ante, at p. 1.) It is
certainly possible to read the statute, as defendants do, to confer standing on “two
classes of persons who have been assessed for taxes: (1) those who are liable to
pay an assessed tax but who have not yet paid, and (2) those who paid an assessed
tax within one year before the filing of the lawsuit.” But as a grammatical matter,
it is equally possible to read the statute to confer standing on any “citizen resident”
(1) who is assessed for and is liable to pay a tax therein, or (2) who, within one year
before the commencement of the action, has paid, a tax therein.1 The first
interpretation would eliminate the possibility of standing based on, for example,
payment of local sales taxes, which are assessed on retailers, although almost
invariably passed through in full to consumers. (See Civ. Code, § 1656.1, subd. (a)


1        To illustrate the point, imagine the Legislature had numbered the clauses and inserted line breaks
as follows:
      “An action . . . may be maintained . . . by a citizen resident therein . . . who
      “[1] is assessed for and is liable to pay, or,
      “[2] within one year before the commencement of the action, has paid,
      a tax therein.”
Defendants’ proposed reading of the statute, by contrast, would place the
imaginary clause numbers and line breaks as follows:
      “An action . . . may be maintained . . . by a citizen resident therein . . . who
      is assessed for and
      “[1] is liable to pay, or,
      “[2] within one year before the commencement of the action, has paid,
      a tax therein.”


                                                     2
[establishing a presumption that a customer agrees to “reimburse[]” the retailer for
the sales tax if, among other possibilities, the amount of the tax is shown on the
customer’s receipt]; Loeffler v. Target Corp. (2014) 58 Cal. 4th 1081, 1108-1109.)
The second interpretation would confer taxpayer standing based on past payment of
such taxes, but not based on future liability to pay.
       Today’s decision, focused as it is on the narrow issue before us, does not
address this fundamental interpretive question. Nor does it address the further
question whether the statute’s reference to the payment of taxes “therein” should
be understood in a fiscal sense (did the taxpayer pay the taxes directly to the
defendant jurisdiction?) or a geographic one (was the taxpayer physically located
in the jurisdiction when she paid state or local taxes?). (See maj. opn., ante, at
pp. 10-11.) The answers to these broader questions must lie in broader
considerations of the history and purposes of section 526a — a statute designed to
give certain persons who have contributed to governmental coffers the ability to
challenge governmental expenditures that “ ‘would otherwise go unchallenged.’ ”
(Blair v. Pitchess (1971) 5 Cal. 3d 258, 267-268; see Mays v. City of Los Angeles
(2008) 43 Cal. 4th 313, 321 [when interpreting ambiguous statutory text, California
courts “ ‘ “may resort to extrinsic sources, including the ostensible objects to be
achieved and the legislative history” ’ ”].) The words of the statute, considered in
isolation, provide no clear instruction.




                                           3
       With these observations, I join the court’s opinion.


                                          KRUGER, J.
I CONCUR:
LIU, J.




                                  4
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Weatherford v. City of San Rafael
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 226 Cal. App. 4th 460
Rehearing Granted

__________________________________________________________________________________

Opinion No. S219567
Date Filed: June 5, 2017
__________________________________________________________________________________

Court: Superior
County: Marin
Judge: Roy O. Chernus

__________________________________________________________________________________

Counsel:

Mark T. Clausen for Plaintiff and Appellant.

Alan L. Schlosser; Richard A. Rothschild; Barbara A. Jones; Arnold & Porter and Steven L. Mayer for
American Civil Liberties Union of Northern California, Western Center on Law and Poverty, Legal Aid
Association of California and AARP as Amici Curiae on behalf of Plaintiff and Appellant.

Bertrand, Fox & Elliot, Bertrand, Fox Elliot, Osman & Wenzel, Thomas F. Bertrand and Richard W.
Osman for Defendant and Respondent City of Rafael.

Steven M. Woodside, County Counsel, Renee Giacomini Brewer, Valerie R. Boughey and Ellen Obstler,
Deputy County Counsel, for Defendant and Respondent County of Marin.

Burke, Williams & Sorensen, Thomas B. Brown and Matthew D. Visick for League of California Cities,
California State Association of Counties and California Special Districts Association as Amici Curiae on
behalf of Defendants and Respondents.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Mark T. Clausen
100 Sage Street, Building C, Apt. 111
Davis, CA 95616
(707) 235-3663

Steven L. Mayer
Arnold & Porter
Three Embarcadero Center, 10th Floor
San Francisco, CA 94111-4024
(415) 471-3100

Richard W. Osman
Bertrand, Fox Elliot, Osman & Wenzel
The Waterfront Building
2749 Hyde Street
San Francisco, CA 94109
(415) 353-0999

Renee Giacomini Brewer
Deputy County Counsel
3501 Civic Center Drive, Suite 275
San Rafael, CA 94903
(415) 473-6117




                                               2